Citation Nr: 0127450	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for right shoulder myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1964.

The instant appeal arose from a June 2000 rating decision 
which denied a claim for service connection for right 
shoulder myositis.


REMAND

The RO first denied service connection for the right shoulder 
myositis in December 1964.  In a letter dated December 9, 
1964, the RO notified the appellant of this denial.   He did 
not initiate an appeal of the RO's denial of the right 
shoulder myositis claim.  Consequently, the RO's December 
1964 decision is final as to that claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Parenthetically, the Board of Veterans' Appeals (Board) notes 
that the law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The appellant filed the present claim to reopen the claim for 
service connection for right shoulder myositis in November 
1999.  In the June 2000 rating decision currently on appeal, 
the RO listed the issue as service connection for right 
shoulder myositis.  The rating decision did not mention that 
service connection for right shoulder myositis was previously 
considered and denied; the RO denied the claim on a de novo 
basis.  

The Board is of the opinion, therefore, that the issue with 
regard to the claim on appeal is more appropriately stated as 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for right shoulder myositis.  However, the new and 
material aspect of the claim has not been formally 
adjudicated by the RO.  Because the RO has not yet considered 
the new and material aspect of this claim, a decision by the 
Board at this time would be potentially prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, a remand is required.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In particular, a portion of section 5103A of the VCAA, which 
pertains to the duty to assist claimants, states that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Because of the change in the law 
brought about by the VCAA, while the case is in remand 
status, the RO should consider and comply with the notice and 
duty to assist provisions contained in the new law.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  

The veteran has asserted that he was treated at the VA 
Outpatient Clinic (OPC) in Ponce, the Commonwealth of Puerto 
Rico, and has indicated that he underwent right shoulder 
surgery in October 2000 at the VA Medical Center (MC) in San 
Juan, the Commonwealth of Puerto Rico, for his right 
shoulder.  The most recent VA record of treatment is an 
outpatient treatment record dated in April 2000.  The RO 
should make efforts to obtain copies of all treatment records 
from the aforementioned sources.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are considered to be 
constructively included within the record and must be 
acquired if material to an issue on appeal).

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should obtain treatment 
records for the veteran from the Ponce 
VAOPC and from the San Juan VAMC 
developed since April 2000.  If the RO, 
after making reasonable efforts, is 
unable to obtain any of the records 
sought, it shall notify the claimant that 
it is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with and 
satisfied. 

3.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for right shoulder myositis.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
appropriate laws and regulations governing 
new and material claims.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




